Citation Nr: 1428099	
Decision Date: 06/20/14    Archive Date: 06/26/14

DOCKET NO.  08-22 885A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, including as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Moses, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, had active service from October 1998 to August 2003.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a September 2006 rating decision of the St. Petersburg, Florida, Regional Office (RO), which denied service connection for hypertension.

In May 2012, the Board remanded this matter to the RO to obtain a VA examination and medical opinion to address the direct relationship between the current hypertension and service and the secondary relationship between the current hypertension and PTSD.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  An additional discussion regarding the RO's compliance with the May 2012 Board Remand is included in the "Duties to Notify and Assist" section below.

 
FINDINGS OF FACT

1.  There was neither vascular injury or disease nor chronic symptoms of hypertension manifested during service.

2.  Symptoms of hypertension have not been continuous since separation from service and did not manifest to a compensable degree in the year following separation from service.

3.  The current hypertension is not causally or etiologically related to service.

4.  The current hypertension is not caused or permanently worsened in severity by service-connected PTSD.



CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 
38 C.F.R. §§ 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

The timely February 2005 notice letter sent prior to the initial denial of the claim for service connection for hypertension fully satisfied VCAA notice requirements.  The RO apprised the Veteran of the information and evidence necessary to substantiate the claim for service connection, what information and evidence he was to provide, and what information and evidence VA would attempt to obtain on his behalf.  The RO further informed the Veteran how VA determines the disability rating and effective date once service connection is established, all of which satisfied Dingess notice requirements.  After the Veteran raised a secondary theory of entitlement on December 2007, the RO provided the Veteran with a December 2007 notice letter apprising the Veteran of the information and evidence necessary to substantiate the claim for service connection on a secondary basis of causation or aggravation by a service-connected disability (38 C.F.R. § 3.310). 

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service records, post-service VA treatment records, the Veteran's statements, and records from the Social Security Administration.  Although the RO certified that the Veteran's service treatment records were unavailable through official sources, the Veteran submitted copies of his service treatment records in his possession.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  See 38 C.F.R. § 3.159(c); Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

Pursuant to the May 2012 Board Remand, the Veteran was afforded a June 2012 VA examination.  The examination report is of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The medical nexus opinions address the direct relationship between the current hypertension and active service and the secondary relationship between the current hypertension and the service-connected PTSD.  The examination report and rendered medical opinions reflect that the relevant medical history was reviewed, all relevant testing was performed and findings advanced, supported by adequate rationale.  See id. at 312 (finding that VA must provide an examination that is adequate for rating purposes); see also Stegall, 11 Vet. App. at 268.  The claim was readjudicated in a November 2012 supplemental statement of the case.  For these reasons, no further examination or medical opinion is needed.

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

Hypertension is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) based on chronic in service symptoms and continuous post-service symptoms apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b). 

Where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis and sciatic nerve disorder, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372.  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

VA must consider the competency of lay evidence and cannot outright reject lay evidence on the basis that it can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so.  Therefore, the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F. 3d at 1316; see also 38 U.S.C.A. § 1154(a) (West 2002).  

When all the evidence is assembled, VA shall determine whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Hypertension

On the January 2005 claim for VA benefits form, the Veteran contended that hypertension had its onset in service at an unspecified date in 2003.  In a subsequent December 2007 statement, the Veteran contended that stress associated with PTSD led to hypertension in service.  The June 2012 VA examination report conveys that the Veteran reported that he "always had high blood pressure" during service and started hypertension medication upon seeking treatment after service.  

Hypertension is defined as high arterial blood pressure; various criteria for its threshold have been suggested, ranging from 140 mm Hg systolic and 90 mm Hg diastolic to as high as 200 mm Hg systolic and 110 mm Hg diastolic.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 896 (32nd ed. 2012).  Under VA regulation, hypertension must be confirmed by readings taken two or more times on each of at least three different days.  For purposes of this section, the term hypertension means that the diastolic blood pressure is predominantly 90 mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2013).

Additionally, in order for hypertension to be considered compensable, the evidence must show that diastolic pressure is predominantly 100 mm or more, or; that systolic pressure is predominantly 160 mm or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  38 C.F.R. § 4.104, Diagnostic Code 7101.

After a review of all the medical and lay evidence, the Board finds that the weight of evidence demonstrates that there was neither vascular injury or disease nor chronic symptoms of hypertension manifested during service.  A review of the service treatment records shows that during service there were approximately 20 systolic/diastolic blood pressure readings, beginning with the May 1998 entrance examination reading of 138/78.  Out of the almost 20 blood pressure readings, two undated readings reflect systolic blood pressure greater than 159 with diastolic blood pressure less than 90, revealing isolated systolic hypertension, of165/75 and 178/77.  The remaining blood pressure readings do not reflect diastolic pressure at 90 or greater and were otherwise within normal limits ranging from 122/60 and 110/62 to 145/82.  In the undated service treatment record showing blood pressure readings of 165/75 and 178/77, the authoring physician specifically ruled out hypertension.  Notwithstanding the in-service physician's finding, the two undated elevated systolic blood pressure readings do not meet the threshold "confirmed blood pressure readings taken two or more times on at least three different days."  
38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).  

The service separation examination report reflects a 110/70 blood pressure reading and that the vascular system was clinically evaluated as normal.  On the June 2003 service separation report of medical history, the Veteran checked "NO" where asked if he ever had or currently has "high or low blood pressure."  Even considering the two undated blood pressure levels showing elevated systolic blood pressure, the Board finds that, because blood pressure levels were mostly within normal limits and because there was no finding in service of hypertension, the evidence weighs against finding that hypertension or chronic symptoms of hypertension were manifested during service.  

The Board next finds that symptoms of hypertension have not been continuous since separation from service and did not manifest to a compensable degree in the year following separation from service.  The earliest post-service evidence of hypertension is March 2006, almost three years after service.  The almost three-year gap between service separation and the first post-service evidence of hypertension is one factor that tends to weigh against a finding that chronic symptoms of hypertension manifested during service, or that continuous symptoms of hypertension manifested since service, including to a compensable degree within the first post-service year.

While the Veteran is competent to report symptoms he experienced during service, including elevated blood pressure readings, the Veteran's contention of in-service onset of hypertension is inconsistent with the other, more contemporaneous evidence of record.  Layno, 6 Vet. App. at 469; Caluza v. Brown, 7 Vet. App. 498, 505, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996) (credibility can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor); see also 38 C.F.R. § 3.159(a)(2).  On the June 2003 service separation report of medical history, the Veteran checked "NO" where asked if he ever had or currently has "high or low blood pressure."  In a December 2007 statement, the Veteran contended, "In order to get a diagnosis for [h]ypertension, I would have had to go medical 5 days in a row.  If I would have gone back to medical that many times[,] my supervisors would have labeled me a malinger[er]."  The June 2012 VA hypertension examination report reflects that the Veteran reported that, while in service, he "always had high blood pressure."  This is a factually inaccurate statement related by the Veteran to the VA examiner because, as previously discussed, with the exception of two blood pressure readings, all other recorded blood pressure readings were within normal limits, including during the service separation examination.  

On the January 2005 claim for VA benefits, the Veteran wrote that hypertension began in 2003, without indicating whether he was asserting in-service or post-service onset (he separated service in August 2003).  Notably, the Veteran does not specify the date he initially sought treatment for hypertension, he has contended only, in a December 2007 statement, that he sought treatment after service separation because he was unaware that he could seek treatment at a VA medical center.  The Board finds the Veteran's statement of in-service onset of hypertension not credible given the recorded blood pressure readings and the Veteran's own inconsistent statements regarding when the hypertension began.  Additionally, the earliest credible post-service evidence of hypertension is March 2006, almost three years after service.  As such, the preponderance of the lay and medical evidence is against a finding that hypertension or chronic symptoms of hypertension were manifested during service.  See Buchanan, 451 F.3d at 1336-37 (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor that tends to weigh against a claim for service connection).  For these reasons, there is no basis for presumptive service connection for hypertension as a chronic disease under 38 C.F.R. §§ 3.307, 3.309.

The Board further finds that the weight of the evidence demonstrates that hypertension is not causally or etiologically related to service.  There is no medical opinion that relates the current hypertension to service.  The June 2012 VA examiner listed the numerous blood pressure readings during service.  The June 2012 VA examiner diagnosed the Veteran with hypertension and opined that it is less likely as not that the current hypertension is causally or etiologically related to Veteran's active service.  The VA examiner noted the absence in the service treatment records of blood pressure readings consistent with sustained systolic or diastolic hypertension to make a diagnosis of hypertension, and assessed that the current hypertension was essential hypertension.  

The weight of the probative lay and medical evidence, including an absence of chronic or continuous symptoms or treatment, and a negative medical opinion based on review of the blood pressure readings in service, demonstrates no relationship between the current hypertension and service.  The only nexus opinion on file, in June 2012, weighs against the claim.  The June 2012 VA examiner has medical expertise, had adequate information on which to base the medical opinion, provided an adequate rationale based on an accurate medical history and medical principles, and stated a likely etiology of the current hypertension as hypertensive in nature.  For these reasons, the Board finds the June 2012 VA medical opinion to be adequate and reliable, affords it significant probative value, and finds that it weighs against a finding of service connection for hypertension on a direct basis.  

For these reasons, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the service connection claim for hypertension on a direct and presumptive basis and outweighs the Veteran's contentions regarding the current hypertension having its onset in service.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.

In addition to the contentions outlined above, the Veteran has contended that the current hypertension is related to or aggravated by the service-connected PTSD.  In a December 2007 statement, the Veteran contended that the stress associated with PTSD led to hypertension in service.

Based on a review of all the lay and medical evidence of record, the Board further finds that the Veteran's hypertension is not caused or aggravated by the service-connected PTSD.  In June 2012, the Veteran was afforded a VA hypertension examination to address secondary service connection by causation and aggravation.  After a review of the claims file and examination of the Veteran, the June 2012 VA examiner opined that the current hypertension was not related to or aggravated by the service-connected PTSD, reasoning that, although mental disease and stress can temporarily elevate blood pressure during an acute phase of the disease, medical literature does not substantiate a claim that PTSD permanently elevates blood pressure.  The June 2012 VA examiner further opined that the current hypertension is most likely related to the Veteran's family history of hypertension and the higher prevalence of hypertension in the black population.  

The weight of the probative lay and medical evidence demonstrates no relationship between the current hypertension and PTSD.  The only secondary opinion on file, in June 2012, weighs against the claim.  The June 2012 VA examiner has medical expertise, had adequate information on which to base the medical opinion, provided an adequate rationale based on an accurate medical history and medical principles, and stated the most likely etiology of the current hypertension.  For these reasons, the Board finds the June 2012 VA medical opinion to be adequate and reliable, affords it significant probative value, and finds that it weighs against a finding of service connection for hypertension on a secondary basis.

The Veteran has asserted that the stress associated with PTSD led to hypertension in service.  The bare assertion that the service-connected PTSD caused or aggravated the current hypertension does not qualify as competent medical evidence.  
See 38 C.F.R. § 3.159(a)(1).  To find competent such a conclusion entails complex medical questions concerning internal and complex disease processes of the vascular system.  The Veteran is not shown to have such knowledge, training, or experience to differentiate such symptoms or knowledge as to all possible etiologies of hypertension; therefore, the Veteran is not competent to provide probative evidence of the relationship between the service-connected PTSD and the current hypertension.  Cf. Kahana, 24 Vet. App. at 437 (recognizing ACL injury is a medically complex disorder that requires a medical opinion to diagnose and to relate to service or differentiate from in-service symptoms and diagnosis).

Based on the evidence of record, the weight of the competent and credible evidence demonstrates no relationship, by causation or aggravation, between the Veteran's hypertension and the service-connected PTSD; thus, service connection based on a secondary theory of entitlement is also not warranted.  38 C.F.R. § 3.310(a).  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for hypertension, including as secondary to service-connected PTSD, is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


